Name: Commission Regulation (EEC) No 3058/92 of 22 October 1992 on arrangements for imports into the Community of certain textile products (category 7) originating in Malaysia
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade
 Date Published: nan

 24. 10. 92 Official Journal of the European Communities No L 308/5 COMMISSION REGULATION (EEC) No 3058/92 of 22 October 1992 on arrangements for imports into the Community of certain textile products (category 7) originating in Malaysia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Malaysia before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Malaysia and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 7) specified in the Annex hereto and originating in Malaysia have exceeded the level referred to in Article 1 1 (2) ; Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 25 September 1992, Malaysia was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Malaysia for a provisional period of three months to limit its exports to the Community of products falling within category 7 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Malaysia to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Malaysia to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Malaysia to the Community on or after 25 September 1992 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Malaysia before the date of entry into force of this Regulation. Whereas Article 11 ( 13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Malaysia between 25 September 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from (') OJ No L 387, 31 . 12. 1986, p. 42. Q) OJ No L 1 63, 17. 6. 1992, p. 9 . It shall apply from 25 September until 24 December 1992. 24. 10 . 92No L 308/6 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 25 September to 24 December 1992 7 61061000 Women's or girls' blouses, shirts and Malaysia 1 000 D 971 6106 20 00 shirt-blouses, whether or not knitted or pieces F 506 6106 90 10 crocheted, of wool, cotton or man-made I 79 fibres BNL 243 6206 20 00 UK 3 838 6206 30 00 IRL 14 6206 40 00 DK 118 GR 9 E 106 P 9 EEC 5 893